Case 1:18-cr-20613-JEM Document 103 Entered on FLSD Docket 10/16/2019 Page 1 of 4



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                CASE NO. 18-20613-CR-MARTINEZ

  UNITED STATES OF AMERICA

  v.

  SAMUEL BAPTISTE,

                    Defendant.
  ____________________________________/


                   GOVERNMENT’S RESPONSE IN OPPOSITION TO THE
                    DEFENDANT’S MOTION TO COMPEL DISCOVERY


          COMES NOW, the United States of America, by and through its undersigned counsel,

  and hereby files its Response in Opposition to the Defendant’s Motion to Compel Discovery

  (ECF No. 78). Samuel Baptiste seeks an order from this Court compelling the Government to

  disclose a litany of items he says bear on the issue of selective prosecution and/or selective

  enforcement. This Court should deny Baptiste’s motion because it fails to meet the threshold

  showing entitling him to relief.

                                              ARGUMENT

          Baptiste argues that the material support charges brought by the Government are the

  product of “selective prosecution” or “selective enforcement.” Baptiste’s argument in support of

  this contention is comprised mainly of citations to irrelevant out-of-circuit cases, law review

  articles, census statistics, and think-tank publications. Baptiste fails to cite even a single Eleventh

  Circuit case and never meaningfully engages with the threshold legal showing required to secure

  the relief he seeks.




                                                    1
Case 1:18-cr-20613-JEM Document 103 Entered on FLSD Docket 10/16/2019 Page 2 of 4



         To establish selective prosecution, “a defendant must show that [his] prosecution was

  predicated on a constitutionally impermissible motive[.]” United States v. Ndiaye, 434 F.3d

  1270, 1288 (11th Cir. 2006). As is well-known, a presumption exists that a prosecutor has not

  violated equal protection principles, and a defendant challenging this presumption must satisfy a

  “demanding burden” of establishing that he is being selectively prosecuted. See United States v.

  Jordan, 635 F.3d 1188 (11th Cir. 2011). To do so, “a criminal defendant must present clear

  evidence” rebutting this presumption. See United States v. Smith, 231 F.3d 800, 807 (11th Cir.

  2000) (quoting United States v. Armstrong, 517 U.S. 456, 465 (1996)). This requires showing

  that “that the federal prosecutorial policy had a discriminatory effect and that it was motivated by

  a discriminatory purpose.” Jordan, 635 F.3d at 1188 (quoting Smith, 231 F.3d at 808).

         The Eleventh Circuit has established a two-part test a defendant must satisfy in order to

  demonstrate selective prosecution. Step one, the discriminatory effect prong, requires a showing

  that “similarly situated individuals were not prosecuted[.]” Id. (quoting Smith, 231 F.3d at 809).

  Step two, the discriminatory purpose prong, “requires that the decisionmaker selected or

  reaffirmed a particular course of action at least in part because of, not merely in spite of, its

  adverse effects upon an identifiable group[.]” Id. (quoting Wayte v. United States, 470 U.S. 598,

  610 (1985)) (internal quotation marks omitted).

         Baptiste cannot clear either hurdle. Baptiste’s proffered statistics, even if accepted as

  accurate and entirely comprehensive, have no bearing on whether “similarly situated individuals

  were not prosecuted.” Jordan, 635 F.3d at 1188 (emphasis added). As the Eleventh Circuit

  recently stated,

         a ‘similarly situated’ person for selective prosecution purposes [is] one who
         engaged in the same type of conduct, which means that the comparator committed
         the same basic crime in substantially the same manner as the defendant—so that
         any prosecution of that individual would have the same deterrence value and

                                                    2
Case 1:18-cr-20613-JEM Document 103 Entered on FLSD Docket 10/16/2019 Page 3 of 4



         would be related in the same way to the Government’s enforcement priorities and
         enforcement plan—and against whom the evidence was as strong or stronger than
         that against the defendant.

  United States v. Brantley, 803 F.3d 1265, 1272-73 (11th Cir. 2015) (citing Smith, 231 F.3d at

  810); see also Busacca v. S.E.C., 449 F. App’x 886, 891 (11th Cir. 2011) (similarly situated

  individuals are “those who engaged in the same type of conduct in substantially the same

  manner, and against whom the evidence was equally strong [and] were not prosecuted.” (citing

  Jordan, 635 F.3d at 1181)). Accordingly, Baptiste’s list of cases, which includes the assumed

  race and religion of the individual defendants, speaks little to those similarly situated who

  escaped prosecution. See Jordan, 635 F.3d at 1188 (“raw statistics regarding overall charges say

  nothing about charges brought against similarly situated defendants.” (quoting United States v.

  Bass, 536 U.S. 862, 864 (2002))). For this reason alone, Baptiste’s motion should be denied. See

  id; Brantley, 803 F.3d at 1272-73.

         Because Baptiste has failed to show any discriminatory effect, he cannot satisfy the first

  prong of the selective prosecution inquiry. His motion can therefore be denied on that ground

  alone. See Brantley, 803 F.3d at 1271. Notwithstanding, even if Baptiste cleared the requisite first

  hurdle, he still fails to show that any assumed “difference in treatment, or selectivity of the

  prosecution, was motivated by a discriminatory purpose.” Smith, 231 F.3d at 809; Brantley, 803

  F.3d at 1273 (defendant “has failed to establish that the decision to prosecute her, . . . was based

  on an unjustifiable standard such as race, religion, or other arbitrary classification.”) (internal

  quotation marks and citation omitted); United States v. Williams, 684 F. App’x 767, 777 (11th

  Cir. 2017) (“Williams points to no credible evidence suggesting that the government selectively

  chose to prosecute him because of his wealth.”); United States v. Brown, 516 F. App’x 872, 874

  (11th Cir. 2013) (similar). Accordingly, because Baptiste has failed to satisfy either step of the



                                                   3
Case 1:18-cr-20613-JEM Document 103 Entered on FLSD Docket 10/16/2019 Page 4 of 4



  Eleventh Circuit’s two-part test, his selective prosecution arguments necessarily must fail.

                                        CONCLUSION
         For the foregoing reasons, the Government respectfully requests that the Court deny

  Baptiste’s Motion to Compel Discovery.



                                                 Respectfully submitted,

                                                 ARIANA FAJARDO ORSHAN
                                                 UNITED STATES ATTORNEY

                                            By: /s/ Marc S. Anton________
                                                MARC S. ANTON
                                                Assistant U.S. Attorney
                                                Florida Bar No. 0148369
                                                500 East Broward Blvd., Suite 700
                                                Ft. Lauderdale, Florida 33394
                                                Tel: (954) 660-5096
                                                Fax: (954) 356-7230
                                                Marc.anton@usdoj.gov


                                                 Joseph Attias
                                                 U.S. Department of Justice
                                                 National Security Division
                                                 950 Pennsylvania Avenue, NW
                                                 Washington, DC 20530
                                                 Tel: (202) 616-0736
                                                 joseph.attias@usdoj.gov


                                  CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on October 16, 2019, I electronically filed the foregoing

  document with the Clerk of the Court using CM/ECF.



                                               /s/ Marc S. Anton______________
                                               Assistant U.S. Attorney



                                                   4
